
	
		II
		112th CONGRESS
		1st Session
		S. 1774
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Rocky Mountain Front Conservation
		  Management Area, to designate certain Federal land as wilderness, and to
		  improve the management of noxious weeds in the Lewis and Clark National Forest,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rocky Mountain Front Heritage Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)Conservation
			 management areaThe term Conservation Management
			 Area means the Rocky Mountain Front Conservation Management Area
			 established by section 3(a)(1).
			(2)DecommissionThe
			 term decommission means—
				(A)to reestablish
			 vegetation on a road; and
				(B)to restore any
			 natural drainage, watershed function, or other ecological processes that are
			 disrupted or adversely impacted by the road by removing or hydrologically
			 disconnecting the road prism.
				(3)DistrictThe
			 term district means the Rocky Mountain Ranger District of the
			 Lewis and Clark National Forest.
			(4)MapThe
			 term map means the map entitled Rocky Mountain Front
			 Heritage Act and dated October 27, 2011.
			(5)Nonmotorized
			 recreation trailThe term nonmotorized recreation
			 trail means a trail designed for hiking, bicycling, or equestrian
			 use.
			(6)SecretaryThe
			 term Secretary means—
				(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				(7)StateThe
			 term State means the State of Montana.
			3.Rocky Mountain
			 Front Conservation Management Area
			(a)Establishment
				(1)In
			 generalThere is established the Rocky Mountain Front
			 Conservation Management Area in the State.
				(2)Area
			 includedThe Conservation Management Area shall consist of
			 approximately 195,073 acres of Federal land managed by the Forest Service and
			 13,087 acres of Federal land managed by the Bureau of Land Management in the
			 State, as generally depicted on the map.
				(3)Incorporation
			 of acquired land and interestsAny land or interest in land that
			 is located in the Conservation Management Area and is acquired by the United
			 States from a willing seller shall—
					(A)become part of
			 the Conservation Management Area; and
					(B)be managed in
			 accordance with—
						(i)in
			 the case of land managed by the Forest Service—
							(I)the Act of March
			 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 552 et
			 seq.); and
							(II)any laws
			 (including regulations) applicable to the National Forest System;
							(ii)in
			 the case of land managed, by the Bureau of Land Management, the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(iii)this section;
			 and
						(iv)any other
			 applicable law (including regulations).
						(b)PurposesThe
			 purposes of the Conservation Management Area are to conserve, protect, and
			 enhance for the benefit and enjoyment of present and future generations the
			 recreational, scenic, historical, cultural, fish, wildlife, roadless, and
			 ecological values of the Conservation Management Area.
			(c)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Management
			 Area—
					(A)in a manner that
			 conserves, protects, and enhances the resources of the Conservation Management
			 Area; and
					(B)in accordance
			 with—
						(i)the
			 laws (including regulations) and rules applicable to the National Forest System
			 for land managed by the Forest Service;
						(ii)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for land managed by
			 the Bureau of Land Management;
						(iii)this section;
			 and
						(iv)any other
			 applicable law (including regulations).
						(2)Uses
					(A)In
			 generalThe Secretary shall only allow such uses of the
			 Conservation Management Area that the Secretary determines would further the
			 purposes described in subsection (b).
					(B)Motorized
			 vehicles
						(i)In
			 generalThe use of motorized vehicles in the Conservation
			 Management Area shall be permitted only on existing roads, trails, and areas
			 designated for use by such vehicles as of the date of enactment of this
			 Act.
						(ii)ExceptionsNothing
			 in clause (i) prevents the Secretary from—
							(I)rerouting or
			 closing an existing road or trail to protect natural resources from
			 degradation, as determined to be appropriate by the Secretary;
							(II)constructing a
			 temporary road on which motorized vehicles are permitted as part of a
			 vegetation management project in any portion of the Conservation Management
			 Area located not more than 1/4 mile from the Teton Road,
			 South Teton Road, Sun River Road, Beaver Willow Road, or Benchmark Road;
							(III)authorizing the
			 use of motorized vehicles for administrative purposes (including noxious weed
			 eradication or grazing management); or
							(IV)responding to an
			 emergency.
							(iii)Temporary
			 roadsThe Secretary shall decommission any temporary road
			 constructed under clause (ii)(II) not later than 3 years after the date on
			 which the applicable vegetation management project is completed.
						(C)GrazingThe
			 Secretary shall permit grazing within the Conservation Management Area, if
			 established on the date of enactment of this Act—
						(i)subject
			 to—
							(I)such reasonable
			 regulations, policies, and practices as the Secretary determines appropriate;
			 and
							(II)all applicable
			 laws; and
							(ii)in
			 a manner consistent with the purposes described in subsection (b).
						(D)Vegetation
			 managementNothing in this Act prevents the Secretary from
			 conducting vegetation management projects within the Conservation Management
			 Area—
						(i)subject
			 to—
							(I)such reasonable
			 regulations, policies, and practices as the Secretary determines appropriate;
			 and
							(II)all applicable
			 laws (including regulations); and
							(ii)in
			 a manner consistent with the purposes described in subsection (b).
						4.Designation of
			 wilderness additions
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following Federal land in the State is designated as wilderness and
			 as additions to existing components of the National Wilderness Preservation
			 System:
				(1)Bob Marshall
			 wildernessCertain land in the Lewis and Clark National Forest,
			 comprising approximately 50,401 acres, as generally depicted on the map, which
			 shall be added to and administered as part of the Bob Marshall Wilderness
			 designated under section 3 of the Wilderness Act (16 U.S.C. 1132).
				(2)Scapegoat
			 wildernessCertain land in the Lewis and Clark National Forest,
			 comprising approximately 16,711 acres, as generally depicted on the map, which
			 shall be added to and administered as part of the Scapegoat Wilderness
			 designated by the first section of Public Law 92–395 (16 U.S.C. 1132
			 note).
				(b)Management of
			 wilderness additionsSubject to valid existing rights, the land
			 designated as wilderness additions by subsection (a) shall be administered by
			 the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that any reference in that Act to the effective date of that Act shall
			 be deemed to be a reference to the date of the enactment of this Act.
			(c)LivestockThe
			 grazing of livestock and the maintenance of existing facilities relating to
			 grazing in the wilderness additions designated by this section, if established
			 before the date of enactment of this Act, shall be permitted to continue in
			 accordance with—
				(1)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
				(2)the guidelines
			 set forth in the report of the Committee on Interior and Insular Affairs of the
			 House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept.
			 96–617).
				(d)Wildfire,
			 insect, and disease managementIn accordance with section 4(d)(1)
			 of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness additions
			 designated by this section, the Secretary may take any measures that the
			 Secretary determines to be necessary to control fire, insects, and diseases,
			 including, as the Secretary determines appropriate, the coordination of those
			 activities with a State or local agency.
			(e)Adjacent
			 management
				(1)In
			 generalThe designation of a wilderness addition by this section
			 shall not create any protective perimeter or buffer zone around the wilderness
			 area.
				(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness addition designated by this
			 section shall not preclude the conduct of those activities or uses outside the
			 boundary of the wilderness area.
				(f)OverflightsNothing
			 in this Act shall be construed to restrict or preclude overflights, including
			 low-level overflights, including military, commercial, and general aviation
			 overflights that can be seen or heard within wilderness or the Conservation
			 Management Area.
			5.Maps and legal
			 descriptions
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare maps and legal descriptions of the
			 Conservation Management Area and the wilderness additions designated by
			 sections 3 and 4, respectively.
			(b)Force of
			 lawThe maps and legal descriptions prepared under subsection (a)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the map and legal
			 descriptions.
			(c)Public
			 availabilityThe maps and legal descriptions prepared under
			 subsection (a) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
			6.Noxious weed
			 management
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Agriculture shall prepare a comprehensive management
			 strategy for preventing, controlling, and eradicating noxious weeds in the
			 district.
			(b)ContentsThe
			 management strategy shall—
				(1)include
			 recommendations to protect wildlife, forage, and other natural resources in the
			 district from noxious weeds;
				(2)identify
			 opportunities to coordinate noxious weed prevention, control, and eradication
			 efforts in the district with State and local agencies, Indian tribes, nonprofit
			 organizations, and others;
				(3)identify existing
			 resources for preventing, controlling, and eradicating noxious weeds in the
			 district;
				(4)identify
			 additional resources that are appropriate to effectively prevent, control, or
			 eradicate noxious weeds in the district; and
				(5)identify
			 opportunities to coordinate with county weed districts in Glacier, Pondera,
			 Teton, and Lewis and Clark Counties in the State to apply for grants and enter
			 into agreements for noxious weed control and eradication projects under the
			 Noxious Weed Control and Eradication Act of 2004 (7 U.S.C. 7781 et
			 seq.).
				(c)ConsultationIn
			 developing the management strategy required under subsection (a), the Secretary
			 shall consult with—
				(1)the Secretary of
			 the Interior;
				(2)appropriate
			 State, tribal, and local governmental entities; and
				(3)members of the
			 public.
				7.Nonmotorized
			 recreation opportunitiesNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Agriculture, in consultation with interested parties, shall conduct a study to
			 improve nonmotorized recreation trail opportunities (including mountain
			 bicycling) on land not designated as wilderness within the district.
		8.Management of
			 fish and wildlife; hunting and fishingNothing in this Act affects the jurisdiction
			 of the State with respect to fish and wildlife management (including the
			 regulation of hunting and fishing) on public land in the State.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
